Citation Nr: 1510486	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In April 2014 the Board remanded the claims for further development, including acquisition of VA treatment records and provision to the Veteran of VA examinations.  Unfortunately, further action is needed.

The issues of service connection for an acquired psychiatric disability, hearing loss, and tinnitus were raised by the Veteran in an April 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On VA thoracolumbar spine examination in May 2014 the examiner stated that the Veteran's current low back disorder was not related to service because "Patient was treated only once in 1980 after a fall on which he injured his sacral area. Thereafter there were not any further treatments or medical interventions."  However, service treatment records clearly show that the Veteran had multiple interventions on multiple dates for low pain (diagnosed as lumbosacral strain) during service; including restricted duties, x-rays to rule out a suspected fracture of the sacral spine/coccyx, and physical therapy.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  Indeed, military providers advise that the Veteran's symptoms were so severe after the fall that he was unable to sit for a few days.  See, e.g., May 2014 x-ray record.  The examiner also did not document the Veteran's presenting complaints at the time of the 2014 examination, or memorialize the Veteran's contention as to the onset of his symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (providing, essentially, that a medical examiner cannot disregard the lay evidence and rely on the absence of medical records to conclude that there is no relationship between an appellant's current disability and his military service).  Finally, and with regard to the Veteran's medical history, the examiner noted that the Veteran had been diagnosed with lumbar spondylosis, but failed to mention that the Veteran had also been diagnosed with lumbosacral strain.  The Veteran should be accorded a new VA examination.

In addition to the foregoing, in his 2011 substantive appeal (Form 9) the Veteran clearly raised the issue of service connection on a secondary basis.  On remand an opinion as to whether there is a relationship between the Veteran's bilateral knee complaints and his service-connected low back disability should be obtained.  VA treatment records dated after October 2014 should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all of the Veteran's VA medical records dated after October 2014.  Any pertinent private medical records identified by the Veteran during the course of the remand should also be obtained, following the receipt of authorization from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the approximate timeframe when his back and knee complaints began; of the nature of the Veteran's back and knee symptoms; and of the impact of the Veteran's back and knee symptoms on his activities of daily living and his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After completion of steps 1 and 2, schedule the Veteran for an appropriate VA examination regard to his claims for service connection for a back disability, a left knee disability, and a right knee disability.  The claims file should be reviewed by the examiner.  The examiner should also discuss the Veteran's complaints with the Veteran, including his impression as to their onset; and document same in the examination report.  

Additionally, all necessary tests, including range of motion testing and x-rays, should be done, and all subjective complaints and objective findings must be documented in the examination report.  The examiner is then requested to opine as to 

a) whether it is at least as likely as not that a low back disorder found on examination, or at any other time during the appeal period (to include lumbar spondylosis), is related to any incident of active duty service, including the Veteran's fall and lumbosacral strain during service.

b) If it is determined that the a low back disorder is related to service, opine as to whether it is at least as likely as not that a current left knee disorder, if found, and a current right knee disorder, if found, was caused by the Veteran's low back disability.

c) If it is determined that a current left knee disorder, or a current right knee disorder, was not caused by the Veteran's low back disability, opine as to whether it is at least as likely as not that the knee disorder is/has been aggravated by the Veteran's low back disability (to include any posture and gait problems caused by the low back disorder).


A complete rationale for all opinions provided must set forth in a legible report.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4.  Then re-adjudicate the claims.  If any benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

